          Case 1:18-cr-00002-NONE-SKO Document 148 Filed 07/14/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   ROSS PEARSON
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00002-NONE

12                                Plaintiff,            ORDER SEALING DOCUMENTS AS SET FORTH
                                                        IN GOVERNMENT’S NOTICE
13                          v.

14   JOHN DOE, AKA MARCOS HENRY
     CASTRO,
15
                                  Defendant.
16

17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
19 Request to Seal, IT IS HEREBY ORDERED that the following documents shall shall be SEALED until

20 further order of this Court:

21              1. Government’s Opposition to Defendant Castro’s Motion to Sever (SEALED)
22              2. Government’s Request to Seal Opposition to Defendant’s Motion to Sever (SEALED)
23          It is further ordered that access to the sealed documents shall be limited to the government and
24 counsel for the defendant.

25          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
26 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
27 the government’s request, sealing the government’s motion serves a compelling interest. The Court

28 further finds that, in the absence of closure, the compelling interests identified by the government would


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET          1
30    FORTH IN GOVERNMENT’S NOTICE
          Case 1:18-cr-00002-NONE-SKO Document 148 Filed 07/14/20 Page 2 of 2

 1 be harmed. In light of the public filing of its request to seal, the Court further finds that there are no

 2 additional alternatives to sealing the government’s motion that would adequately protect the compelling

 3 interests identified by the government.

 4 IT IS SO ORDERED.

 5
        Dated:     July 14, 2020
 6                                                      UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET            2
30    FORTH IN GOVERNMENT’S NOTICE
